DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimura et al. (US 20110217561 A1) in view of Sumitomo Seika (JP 2009-6508 A).

Re claim 1, Fujimura teaches coating fluid for forming a gas barrier layer, the coating fluid comprising; a liquid medium containing water; and a resin having at least one type of functional group selected from the group consisting of a hydroxy group, a carboxy group (see Fujimura teaches coating liquids of polycarboxylic acid polymer[148]  and acrylic [126], and water [151],  [0010] containing polyacrylic acid achieve excellent transparency and gas barrier properties. [0011] A coating liquid according to the present invention comprises ultrafine inorganic compound particles, a polyester resin, a sodium 

Re claim 7, Fujimura teaches a laminate comprising: a substrate; and the coating film according to claim 6 formed on the substrate.  See [205, 209].

Further re claim 1, Fujimura doesn’t teach an average particle size of the resin is 100 to 600 nm.  

Sumitomo Seika discloses a resin is within overlapping ranges as Sumitomo Seika teaches a laminated film in which a coating of an ethylene/vinyl alcohol-based copolymer aqueous dispersion containing particles having an average particle size of 0.01-0.2 μm is formed on a substrate film having an inorganic deposition layer, and Sumitomo Seika (page 5) also teaches , EVOH particles crystallize without aggregation in the process, and the average particle size is 0.01 to 0.2 μm, that the average particle size of the particles contained in the ethylene/vinyl alcohol based copolymer aqueous dispersion is preferably 0.01-0.2 μm, and if the average particle size exceeds 0.2 μm, an EVOH-laminated film can be obtained, but the transparency and gas barrier properties 

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.

Both Fujimura and Sumitomo Seika belong to the same technical field of a coating solution containing a vinyl alcohol-based polymer for forming a gas barrier layer, and address the common problem of achieving excellent gas barrier properties. Thus, in the coating agent disclosed Fujimura, a person skilled in the art would have been appraised at the time of the effective filing date and by selecting from the overlapping portion 100 to 600 nm of the range 0.01 to 0.2 microns taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05, selection of an average particle size of the water-dispersible polymer to be around that specified in Sumitomo Seika effects transparency and gas barrier properties.

Re claim 2, Fujimura teaches [0205] The gas barrier laminates are produced as described above. [0206] When the coating liquid (b) in the processes (1) or (2) contains an additive compound having two or more hydroxyl groups such as polyvinyl alcohol, the hydroxyl groups may form ester bonds with part of the carboxyl groups of the polycarboxylic acid polymer. 

Re claims 4-6, Fujimura teaches in [92] gas barrier laminates (per claim 6), in [0127] The polycarboxylic acid polymers used in the invention usually have a number average molecular weight in the range of 2,000 to 10,000,000 (overlaps Applicant’s range of 200,000 to 5,000,000 per claim 5); and (Preparation Example b-1) 80 g of polyacrylic acid (per claim 4) having a number average molecular weight of 200,000 (Aron A-10H manufactured by Toagosei Co., Ltd .: 25 wt% aqueous solution) is dissolved in 117.7 g of distilled water, and 2.3 g of zinc oxide (manufactured by Wako Pure Chemical Industries) is added. After neutralizing 20 mol% of the carboxyl groups of the polyacrylic acid, distilled water was added to adjust the solid content concentration to 10 wt% to obtain a coating liquid (b-1).  

Re claim 8, Fujimura teaches a molded article [0099-100] The substrates are not particularly limited. Examples include bottles, cups, and thus would be attached to make the laminate. See [92, 102].

 

Claim 3 is are rejected under 35 U.S.C. 103 as being unpatentable over Fujimura et al. (US 20110217561 A1) in view of Sumitomo Seika (JP 2009-6508 A), as applied to claim 1 above, and further in view of Toray Industries, Inc. (JP 09-324061 A). 

The combination rejection is relied upon for all that it teaches as set forth above.
Re claim 3, Fujimura doesn’t teach an average polymerization degree of the polyvinyl alcohol is 800 to 3,000.

Toray Industries, Inc. discloses a coating agent obtained by mixing solution A and solution B, wherein solution A is obtained by dispersing an inorganic layered compound in a mixed solvent, and solution B is obtained by dispersing a polyvinyl alcohol, which is a water-soluble or water dispersible polymer and has a degree of polymerization of 1700, in a water/IPA mixed solvent.  Toray Industries disclosed a copolymerized polyvinyl alcohol having a vinyl alcohol unit content of 60 mol% or more. The polymerization degree of the polyvinyl alcohol-based polymer or its derivative is preferably 100 to 5000, and more preferably 1200 to 2500 (overlapping Applicant’s range of 800 to 3000).  Defining the surface roughness parameter Rt / Ra of the coating film surface improves the abrasion resistance of the process when laminating an unstretched propylene film or the like with an adhesive interposed between them and improves the gas barrier property.  See page 3.  See International Search Report.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.

All references belong to the same technical field of a coating solution containing a vinyl alcohol-based polymer for forming a gas barrier layer, and address the common problem of achieving excellent gas barrier properties. Thus, in the coating agent disclosed Fujimura, a person skilled in the art would have been appraised at the time of the effective filing date and by selecting from the overlapping portion 800 to 3000 of 


REFERENCES OF INTEREST
See international written opinion and search report.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached Flextime IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 

TAMRA L. DICUS
Primary Examiner
Art Unit 1791



/TAMRA L. DICUS/Primary Examiner, Art Unit 1787